UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1764


RICHARD LEE MCCORNELL, JR.,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Shiva Vafai Hodges, Magistrate Judge. (1:17-cv-02761-SVH)


Submitted: December 20, 2018                                      Decided: January 17, 2019


Before DIAZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard Lee McCornell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Lee McCornell, Jr., appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of McCornell’s application for disability

insurance benefits. “In social security proceedings, a court of appeals applies the same

standard of review as does the district court. That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873

F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.         Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating McCornell’s claim for benefits, and the ALJ’s

factual findings are supported by substantial evidence.       Accordingly, we affirm the




                                             2
magistrate judge’s judgment upholding the denial of benefits. *      See McCornell v.

Commissioner, No. 1:17-cv-02761-SVH (D.S.C. May 16, 2018).             In addition, we

conclude that McCornell voluntarily and knowingly waived his right to counsel at the

administrative hearing. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




      *
        The parties consented to the jurisdiction of the magistrate judge pursuant to 28
U.S.C. § 636(c) (2012).



                                           3